   Case 9:18-cv-80994-DLB Document 125-3 Entered on FLSD Docket 07/12/2019 Page 1 of 3


ArthurHerring III                                                                      '
                 '       .           ç                                                                 '

From :                       Dirk Bell<belldazoos@ gmail.com >
Sent                         Saturday,M ay 18,2019 5:16 PM
To:                          DektorpsE
Cc:                          CharlesHumble;Dirk(me)
Subject:                     AuthurYou PatheticLiar

DearAuthtm

lheardaboutyourmisfortunewithNITV.Suckstobeyou.Q'
Ialsofotmdyourrelativelynew website(www.nitvcvsaexposed.com)whereyoublatr tlyslanderme(andNITV ofcotlrse).
people1wiitettAetlalth andletthetndhleadthereadertotherightconclusions.Nevera1ieinanythingIsay.Iknow yt
yourselftobeobjectionable,becauseitshowedyouforwhoyouare,ormaybeyouwereafraiditwouldcostyoubusin
had.W hatyou said aboutm ewastotally sl>nderous.Fullofthe ''ArthurHeyring the Tlzrd''demented dishonesty.

Ifthereisanything ofsubstanc:leftofyou when NITV getsfhzished with you,Iwillhirean attom ey to m ing the lastt
you.Unfortunarely,1suspectyou Willbe leftaswithered asa centenmian'sballs.

You are tnlly apathetiç,littlem an.You have given new m eaning to theclassiscation ofLOSER.

Don'tbotherto erase anything on yourw ebsites,itispreserved forposterity on The W ayback M achinewebsite,asaret
web sites.

Regardsj

D irk
   Case 9:18-cv-80994-DLB Document 125-3 Entered on FLSD Docket 07/12/2019 Page 2 of 3


ArthurHerring III                                         -   -   --                       -




From :                           M ê <belldazoos@ gmail.com >
Sent:                            Saturday,June 22,2019 2:34 AM
To:                              admin@ dektorpse.com
subjed:                          HeyTurd Face

HeyArthurthe Turd,

IIike how you m isidentified me asdirt:bellin an officialdocument.W hata dum b assyou are.Ofcourse thatisnotnews.

Isittime you find a PA bridge and see ifTurdsfloat?

BestRegards,
dirt

Sentfrom m yiphone




                                                                          1
u tpolypaph.orgMessageBoard-PrintPost                                          h* s'
                                                                                   .//ripolypapi.orFcs-bW fo-mqW e B.pl?actiono e t...
       Case 9:18-cv-80994-DLB Document 125-3 Entered on FLSD Docket 07/12/2019 Page 3 of 3


        àntipolygraph.org Messago Board
        Polygraph aIId.CVSA Forums >> CVSA and otherVpice Stress Analysis A pplications >> Jury
        Returns $676,000Award AgainétNITV forDefamation
        o sg/Mi
              po#gram.orsqgFbi
                             MommsxaBB.
                                      '
                                      pl
                                       ?nr=llc6z78&
        M essage started by Geom e W .M aschke on Jan 16tb 2010 at7:43am

         Titl
            e:JuryReturns$575,000AwaidAgainstNIW forDel mation
                      'W . Maschke on Jan 16*, 2010 at.7:43am
          Postby George                                                               .
         Antipolygraph.orghasreY kedanundatedpressrelease(seeattachment)i
                                                                        ssuedbyBakerGrouplnternationalannoundngthatA'er
         afourdaytrial,aPalm BeachCounty,Rori
                                            dajulyhascondudedthatIE.GaryBaker'slcompeti
                                                                                      tor,NIW ,LLC defgmedhi m throughi
                                                                                                                      ts
          Janual
               y 2005 publ
                         ireationofa '
                                     Law Enforœ mentAl
                                                     effand'Law ErlforcementScam A eft.''           .
          NII'f
              'VmarketstheComputerVoi
                                    ceb1es-sAnal
                                               yzer(CVSA),whichcompeteswithBaker'sDigitalVoiceSlressAnalyzer(DVSA).         - '
         n epreessreleaseincludesacopyofthejury'sverdid report,dated 19November2009,awardi ngBakeratotalof$575.000i
                                                                                                                  nèamages
         aswellasJudgeTi  mothyP.Mccarthy' sordërdated20Deœmber2009stati   ng:''
                                                                               Pursuanttotheverdi
                                                                                                d renderedbyjuryaqertrialin
         thisadion,ltisadjudgedthatPlainti
                                         F,ELWOOD GARYBM ER,whoseaddressisPO Bçx1.       91,CapeCanaveral.FL32930,shall
          recoverfrom DefendantNITVkLLC,whoseaddressis11400FoduneCircl     e,WestPalm Beach,FL33414andwhoseElN Nuniberis
          020531279,thb sum of$575',000.00 thatshal
                                                  lbearinterestatthe rateof8% peryearforwhichIetexecuti
                                                                                                      onissue forthwith.'

          lz hosl/aexygraph.w cgpb- m-eamlacu- douzaew -'bak.-p-ssv- svetIzollsIoownl
                                                                                    oads)

                                              Antipolygraph.org O ssageBoard>PcwœedbyYaBB 2.6.11!
                                                YaBB Forum Software@ 2000-2019.AlRigMsReserved.



                                                                                 sslli,-î--p




                                                                                                                      7/7/2019,8:18AM
